Name: Council Regulation (EEC) No 2735/88 of 31 August 1988 repealing Regulation (EEC) No 1021/88 in respect of certain electronic scales assembled in the Community by TEC (UK) Ltd.
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 9 . 88 Official Journal of the European Communities No L 244/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2735/88 of 31 August 1988 repealing Regulation (EEC) No 1021/88 in respect of certain electronic scales assembled in the Community by TEC (UK) Ltd. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July J988 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), and in particular Article 13 (10) thereof, Having regard to the .proposal submitted by the . Commission after consultations within the Advisory Committee as provided for under the above Regulation , Whereas : Procedure ( 1 ) The Council , by Regulation (EEC) No 1021 /88 (2), extended the anti-dumping duty imposed by Regulation (EEC) No 1058/86 (3) to certain electronic scales assembled in the Community by TEC (UK) Ltd. (2) In June 1988, TEC (UK) Ltd offered an undertaking. The Commission verified, at the premises of the company concerned, that the undertaking removed the conditions justifying the extension by Regulation (EEC) No 1021 /88 of the anti-dumping duty to certain electronic scales assembled in the Community. (3) The Commission, after consultation, has decided to accept this undertaking. (4) Unter these circumstances Regulation (EEC) No 1021 /88 extending the anti-dumping duty to certain electronic scales assembled in the Community should be replaced, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1021 /88 is hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 August 1988 . For the Council The President Y. POTTAKIS (') OJ No L 209, 2. 8 . 1988 , p . 1 . 0 OJ No L 101 , 20 . 4. 1988 , p . 1 . (3) OJ No L 97, 12. 4. 1986, p . 1 .